DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a display device. 
Independent claim 18, and its dependent claims, are drawn to the general notion of a method for driving a display device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a first scan signal, a second scan signal, a third scan signal, and a fourth scan signal, which are applied to each of pixel rows of the plurality of pixels during a non-emission interval, partially overlapping the at least two scan signals during at least two consecutive horizontal periods, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  


Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Park; Su-Hyeong, US 20160365035 A1, describes a display device formed of a scan driver, an emission driver, a data driver, a power supply, and a plurality of pixels, each controlled by more than one scan line and an initialization voltage (see Figs. 1-2, 12), but does not describe a scan driver driving four distinct scan signals to four distinct rows of pixels;
Kang; Hyung-Ryul et al., US 20160217739 A1, describes a display device containing more than one partially overlapping scan signal during one horizontal period in a non-emission interval (see Fig. 5A), but does not describe a scan driver driving four distinct scan signals to four distinct rows of pixels. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693